Title: To James Madison from James T. Callender, 7 May 1801
From: Callender, James T.
To: Madison, James


SirPetersburg May 7th. 1801.
I inclose two News papers. They contain a consummate Specimen of the customhouse of this place. They cannot fail of conveying to the president a complete idea, if he wanted one, of the official merit of Mr. Heath; and I trust he will admit that, in this instance, I have rendered a service to the country. The materials had been sent us just before I was first arrested, and lay by till now.
My reason for intruding at this time, (as after the letter of last Week, I did not mean to trouble you for a very long time) is this.
On Tuesday last, Randolph sent for me to the Custom house to get the money, which it seems he has received orders to pay. I did not chuse to go there alone, as that very forenoon, the faction had published a piece recommending me to a drubbing. So I went to General Jones. He was ready, he said, to go with me; but that the Card ran in such a Stile as no Gentleman should answer. Another Gentleman, to whom I applied, made the same observation. Upon this, I held myself justified in writing Randolph to bring or send up the money. But I understand that he has set out for Richmond; so I am as far from it as ever. I spent seven weeks idle in Richmond waiting for it, before I came here, and left a proper authority with Mr. Pleasants to receive it for me. I had been more the better of an hundred dollars paid with promptitude, than to get two hundred with the loss of so much time, and so much temper, with so much impertinence both from friends and enemies. Were the last five years to act a second time, the tribe of Benjamin Should retire to “the rock Rimmon,” before I should interfere to hinder rascals from ridding the world of each other.
I am exceedingly ashamed and sorry for laying such a disagreeable tax upon your time. I have the honour to be Sir your most obliged & obedient humble Servant
Jas. T. Callender.
 

   
   RC (DLC). Docketed by JM.



   
   William Heth, Washington’s choice to be collector at Bermuda Hundred or City Point in August 1789, was named to the same office in the district of Petersburg in December 1800. Almost two years later, Jefferson replaced him with John Shore (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:11, 357, 433; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).



   
   Callender referred to David Meade Randolph (see Callender to JM, 27 Apr. 1801, n. 5).



   
   Gen. Joseph Jones (d. 1824) of Dinwiddie County, Virginia, served as a Republican presidential elector in 1800. Eleven years later, Shore having died, JM appointed Jones to the collector’s post at Petersburg, where he remained until his own death (CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:75; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:192; Richmond Enquirer, 12 Feb. 1824).



   
   Samuel Pleasants, Jr. (d. 1814), edited the Richmond Va. Argus from 1796 to 1814 (Brigham, History and Bibliography of American Newspapers, 2:1143).


